TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 16, 2013



                                      NO. 03-13-00235-CV


                                  Rose Whitworth, Appellant

                                                 v.

                                   Joseph Paul Lee, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON, AND FIELD
        VACATED AND REMANDED -- OPINION BY JUSTICE PEMBERTON




THIS DAY came on to be submitted to this Court the appellant’s motion to vacate and remand

this case for judgment in the above cause, and the Court having fully considered said motion, and

being of the opinion that same should be granted: IT IS THEREFORE considered, adjudged

and ordered that said motion is granted, and in accordance with the parties’ agreement, that the

district court’s judgment is vacated without regard to the merits and that the cause is remanded to

the trial court for further proceedings. It FURTHER ordered that the appellant pay all costs

relating to this appeal, both in this Court and the court below; and that this decision be certified

below for observance.